DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on 3/3/2022. Claims 20-32, 34-51 and 53-61 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-32, 34-51 and 53-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20, 38 and 57 recite “generating..a three-dimensional model of the heart…the three-dimensional model simulating a stress and/or strain across a plurality of myocardial regions” which recites that the model simulates a stress and/or strain, the claims then recite “based at least on the three-dimensional model, a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction” which recites utilizing at least the model to determine a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction and the direction perpendicular to the fiber direction and the cross-fiber direction, however the model does not necessarily require both stress and strain since it is recited that the model simulates stress and/or strain, however the claim seems to require both stress and strain to be present within the model since a sum of the products of a Cauchy stress and natural strain is “based at least on the three-dimensional model”, clarification is required. Claims 21, 39 recites “wherein the distribution of regional work Claims 22, 40 recites “wherein the distribution of regional work is determined based at least on a strain value at the plurality of myocardial regions”, however independent claims 20 and 38 have been amended to recite “ determining, based at least on the three-dimensional model, a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction, and the direction perpendicular to the fiber direction and the cross-fiber direction, the sum of the products of the Cauchy stresses and natural strains corresponding to a distribution of regional work across the plurality of myocardial regions comprising the heart”, therefore it is unclear how the distribution of regional work is determined based at least on a strain value at the plurality of myocardial regions when the independent claim recites that the distribution of regional work across the plurality of myocardial region corresponds to a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction, and the direction perpendicular to the fiber direction and the cross-fiber direction, clarification is required. Claims 23, 41 recites “wherein the distribution of regional work is determined based at least on a stress value and a strain value at the plurality of myocardial regions”, however independent claims 20 and 38 have been amended to recite “ determining, based at least on the three-dimensional model, a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction, Claims 24, 43 recites “wherein the distribution of regional work corresponds to the first amount of work and the second amount of negative work being performed at a first myocardial region and at a second myocardial region” however independent claims 20 and 38 have been amended to recite “ determining, based at least on the three-dimensional model, a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction, and the direction perpendicular to the fiber direction and the cross-fiber direction, the sum of the products of the Cauchy stresses and natural strains corresponding to a distribution of regional work across the plurality of myocardial regions comprising the heart”, therefore it is unclear how the distribution of regional work corresponds to the first amount of work and the second amount of negative work being performed at a first myocardial region and at a second myocardial region when the independent claim recites that the distribution of regional work across the plurality of myocardial region corresponds to a sum of the products of a Cauchy stress and natural strain in each of the fiber direction, the cross-fiber direction, and the direction perpendicular to the fiber direction and the cross-fiber direction, clarification is required. Claims 35, 54 recites the limitation "the first simulation" and “the second simulation” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 21-32, 34-37, 39-51, 53-56 and 58-61 directly or indirectly depend from claims 20 or 38 and are also rejected to for the reasons stated above regarding claims 20 and 38. Claims 25-26 and 44-45 directly or indirectly depend from claims 24 or 43 and are also rejected to for the reasons stated above regarding claims 24 and 43. 
Response to Arguments
Applicant’s arguments with respect to claims 20,38 and 57 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0048513 to Friedman which teaches a system and method for remodeling prediction using ultrasound. US 2010/0280355 to Grimm et al. which teaches a system and method to characterize cardiac function. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792     

/REX R HOLMES/Primary Examiner, Art Unit 3792